Exhibit 10.2 CLASS A WARRANT NO. PAULSON CAPITAL CORP. 7,500,000 Shares (AN OREGON CORPORATION) WARRANT TO PURCHASE SERIES B PREFERRED STOCK VOID AFTER 5:30 P.M., EASTERN TIME, ON THE EXPIRATION DATE NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED OR OTHERWISE TRANSFERRED (I) IN THE ABSENCE OF (A) A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO SUCH SECURITIES UNDER THE ACT OR (B) AN OPINION OF COUNSEL THAT AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT IS AVAILABLE WITH RESPECT TO SUCH TRANSFER OR (II) UNLESS SOLD PURSUANT TO RULE , THE SECURITIES EVIDENCED BY THIS CERTIFICATE MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES. Warrant Shares: Initial Exercise Date: , 2013 THIS CLASS A PURCHASE WARRANT (the “ Warrant ”) certifies that, subject to the last sentence of this paragraph, for value received, or its assigns (the “ Holder ”) is entitled, upon the terms and subject to the limitations on exercise and the conditions hereinafter set forth, at any time on or after the six month anniversary of the date hereof (the “ Initial Exercise Date ”) and on or prior to the close of business on the five (5) year anniversary of the Initial Exercise Date (the “ Expiration Date ”) but not thereafter, to subscribe for and purchase from Paulson Capital Corp., an Oregon corporation (the “ Company ”), up to 7,500,000 shares (as subject to adjustment hereunder, the “ Warrant Stock ”) of Series B Preferred Stock (the “ Series B Preferred Stock ”). The purchase price of one share of Series B Preferred Stock under this Warrant shall be equal to $0.80 per share (the “ Warrant Price ”). The number of shares of Warrant Stock to be so issued and the Warrant Price are subject to adjustment in certain events as hereinafter set forth. The term “ Common Stock ” shall mean, when used herein, unless the context otherwise requires, the stock and other securities and property at the time receivable upon the conversion of the Series B Preferred Stock. Capitalized terms used and not otherwise defined herein shall have the meanings set forth in that certain Subscription Agreement (the “ Subscription Agreement ”), dated as of the date hereof, entered into by the Company, the Holder and the other signatories thereto. Notwithstanding anything to the contrary set forth in this Warrant, this Warrant shall not be exercisable until such time as Shareholder Approval shall have been obtained. 1.
